BlacKbuen, J.:
This suit is brought to recover damages for ejecting the plaintiff, Thursa Nichols, from defendant's cars while riding as a passenger. She was riding from Hot Springs, Utah, to Willard station. The facts developed at the trial are substantially as follows: She had ridden in defendant’s cars from Salt Lake City to Hot Springs on a ticket to Hot Springs. She continued on the train beyond, and wanted to go to Willard station. The conductor asked for her fare when the train had passed Hot Springs about one and a half miles. She offered him *511twenty-five cents, the regular fare from Hot Springs to Willard. He refused to accept it, and said it was fifty cents when paid on the train, and told her she must pay fifty cents or get off. That she did not do, and he stopped the train, and caused her to get off, and treated her very abruptly. The verdict of the jury was for $175, and $42 interest from October 10, 1890. The defendant made a motion for a new trial, which was overruled, and it appeals.
Many errors are assigned for reversal, but only two are insisted upon in the argument, and we do not deem it necessary to consider the others. They are: (1) The court erred in charging the jury that the appellant could only eject passengers at a station or stopping place for non-payment of fare. (2) The court erred in charging the jury that interest should be added to the damages at the rate of eight per cent, per annum.
The first of these contentions is untenable. The statute •of the Territory is: “Any passenger who refuses to prepay his fare or toll on demand may be put off the cars at any stopping place the conductor or employé of the company may elect." 2 Comp. Laws, § 2354. If before that statute was passed the company had not the right to eject a passenger who refused to pay his fare on demand, it gave it the right, but limited its exercise to a stopping place. If it had the right, in that case the statute would be entirely meaningless, unless it is a ^imitation of the right to a stopping place. Before the passage of this statute, any common carrier had the right to refuse to carry passengers unless they paid their fare on demand, and to exclude from their vehicles of transportation any person who refused to pay. Railroad Co. v. Rogers, 28 Ind. 1. What, then, could this statute have been enacted for, unless it was to prevent railroad employés from ejecting passengers who refused to pay *512their fare from the cars except at stopping places? Therefore we think the instruction complained of correctly states the law.
There is a statute of the State of Illinois as follows: “If any passenger shall refuse to pay his fare or toll, it shall be lawful for the conductor of the train and the servants of the corporation to put him out of the ears at any usual stopping place the conductor shall select.'’-’ It will be seen by a comparison of these two statutes that they mean precisely the same thing. The Supreme Court of Illinois in Railroad Co. v. Parks, 18 Ill. 460, held that the meaning of the Illinois statute is that the employés of the railway company had no right to eject, passengers from the cars for refusal to pay fare only at usual stopping places, and that court has adhered to that decision in many subsequent cases. We have no doubt that * the true interpretation of the Utah statute is that the company has no right to eject a passenger from the cars for non-payment of fare, except at a stopping place.
The second contention is that the court erred in instructing the jury to add interest to damages from October 10th until the day of the trial. We know of no authority for adding interest to unliquidated damages in a case like this. We have been cited to none, and we are persuaded there is none. The jury found $42 interest in this case, which should be remitted from the judgment. The judgment is affirmed, less $42 interest. We think the respondent should pay the costs of this court.
ZaNE, C. J., and ANDERSON, J., concurred.